UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1917


MICHELLE RIDDICK,

                Plaintiff - Appellant,

          v.

KAISER PERMANENTE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00046-HEH)


Submitted:   October 13, 2016              Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michelle Riddick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michelle     Riddick    appeals       the   district   court’s   order

dismissing her civil complaint without prejudice for failure to

effectuate service.      See Fed. R. Civ. P. 4(m).          On appeal, we

confine our review to the issues raised in the Appellant’s brief.

See 4th Cir. R. 34(b).      Because Riddick’s informal brief does not

challenge the basis for the district court’s disposition, Riddick

has forfeited appellate review of the court’s order.          See Williams

v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004).

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                 DISMISSED




                                       2